Case 1:17-cr-00115-CBA Document 106 Filed 12/12/19 Page 1 of 1 PageID #: 381



                           UNITED STATED DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK
                      BEFORE: CAROL BAGLEY AMON.U.S.D.J.


DATED: 12/12/19                    TIME: 12:15 (20 min)


CRIMINAL CAUSE FOR: Telephone Conference

DOCKET#: CRj> -00US

DEFENDANT: Edgar Veytia (not present)              ATTORNEY: Alexei Sehacht, Esq.

DEFENDANT:                                        ATTORNEY:


DEFENDANT:                                        ATTORNEY:




ASSISTANT U.S. ATTORNEY: Craig Heeren

COURT REPORTER: Anthony Frisolone

INTERPRETER:


PROBATION OFFICER:


PRETRIAL OFFICERS:                                 DEPUTY: T. Campbell



Conference held regarding entry #105.
Application granted.
